WiNsnow, C. J.
This judgment must be affirmed, because (1) the representations made by the assured in his application to the effect that he had suffered no injury and had no medical attendance within five years were not only warranties but they were necessarily material to the risk; they are shown by the proof of death to have been not merely nominally but substantially false, and this ifaet avoids the policy; (2) the provision that remedies within the order shall be exhausted before action can be brought in the courts is a valid contract provision. McGowan v. Supreme Court I. O. F. 104 Wis. 173, 80 N. W. 603; Loeffler v. Modern Woodmen, 100 Wis. 79, 75 N. W. 1012; 2 Bacon, Ben. Soc. (3d ed.) § 450a and cases cited; (3) sec. 4202m, Stats., relating to representations or warranties contained in applications for insurance policies, does not apply to the present case, because under sub. 9, sec. 1956, Stats., express reference must be made to fraternal benefit societies in a law of this nature in order to make the law applicable to them.
By the Court. — Judgment affirmed.